Citation Nr: 1235802	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected low back, left ankle, and/or bilateral knee disabilities.  

2.  Entitlement to an increased rating for left knee disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left ankle disability, evaluated as 10 percent disabling prior to December 1, 2008.  

4.  Entitlement to an increased rating for left ankle disability, evaluated as 20 percent disabling since December 1, 2008.  

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's mother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Muskogee, Oklahoma, Department of Veterans Appeals (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of that hearing is of record and associated with the claims folder.  

In April 2009, the Board remanded the claim for service connection for a cervical spine disorder for further development as well as the claims for increased rating left knee and left ankle disabilities.  The claims were again remanded in September 2010 for development.  



FINDINGS OF FACT

1.  A chronic cervical spine disorder was not demonstrated in service, degenerative joint disease of the cervical spine was not diagnosed within one year of service discharge or for many years thereafter, and the competent and credible evidence is against the finding that the Veteran's degenerative joint disease of the cervical spine was caused by his active service or caused or aggravated by his service-connected low back, left ankle, or bilateral knee disabilities.  

2.  Degenerative joint disease (DJD) of the left knee is productive of complaints of pain; but, even considering his complaints of pain and functional loss, there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees or instability.

3.  Prior to December 2008, left ankle sprain with DJD was productive of complaints of pain, but there was no evidence of marked limitation of motion of the left ankle.

4.  Since December 2008, left ankle sprain with DJD does not result in ankylosis of the left ankle.  

5.  The Veteran completed high school but had no specific other training.  

6.  The Veteran's combined disability rating has met the schedular criteria for a TDIU.  

7.  The Veteran is presently employed as a semi truck driver for a construction company.  

8.  Throughout the course of the appeal, the Veteran's service-connected disabilities alone, are not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Cervical spine disorder was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service, nor is it shown to be caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for a rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2011).  

3.  The criteria for a rating in excess of 10 percent prior to December 1, 2008 for left ankle sprain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5271 (2011).  

4.  The criteria for a rating in excess of 20 percent since December 1, 2008 for left ankle sprain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5271, 5272 (2011).  

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  







(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2005, July 2007, and December 2008.  The letters fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection, increased rating, and TDIU on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security disability records with the claims file.  No other evidence was identified in connection with these claims

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  As to the issue of service connection for a cervical spine disorder, the Veteran initially underwent a VA examination in November 2007.  That VA opinion only addressed direct service connection in connection with the claim.  A September 2009 VA examination was deemed inadequate in some respects and the matter was Remanded again.  

In December 2010, the Veteran underwent another VA examination the results of which have been included in the claims file for review.  In this examination report, the examiner gave an opinion as to direct service connection and secondary service connection.  The examination involved review of the claims file, thorough examination of the Veteran, and an opinion regarding the Veteran's cervical spine,  supported by sufficient rationale.  The Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There was also substantial compliance with the earlier Remand Orders.

As to the claims for increased rating for left knee disability, left ankle disability, and a TDIU claim, the Veteran also underwent VA examinations for those disabilities.  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that these examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in February 2009 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet.App. at 497.  The matter was in fact Remanded in order to develop questions raised from the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for a cervical spine disorder based on service incurrence, or in the alternative, due to or aggravated by his service-connected low back, left ankle, or bilateral knee disabilities.  

At the outset, it is important to note, that the Veteran has been granted service connection for degenerative changes of the lumbar spine, left and right knee DJD , and right heel strain.  These disabilities are all secondary to the Veteran's chronic left ankle sprain with DJD, for which he is also service-connected.  He is service-connected for other disabilities which are not at issue with this claim.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Service treatment records show that the Veteran fell off the "slide of life" during basic training (1991) and sprained his left ankle.  A small chip was noted, but it was not ascertained whether it occurred at that time or if it was old.  The assessment was left ankle sprain.  A half cast was placed on his left lower extremity.  The Veteran underwent physical therapy on and off  during service until April 1994, when he was processed for a physical evaluation board (PEB).  The diagnoses at that time were DJD of the left ankle, left ankle instability, and recurrent left ankle sprain.  No findings related to a cervical spine were noted in his service medical records.  

After service, the Veteran underwent an October 1994 VA examination.  During the examination, the examiner stated that the Veteran did not volunteer any problem with his neck, but on direct questioning, he stated that he frequently had "a little bit of stiffness."  The Veteran had an examination of the spine and pointed to the cervical paravertebral muscles as the location of his neck pain.  However, the examiner stated that on examination, he had a normal spinal curvature throughout.  He had no spinal tenderness to punch, no paravertebral muscle spasm or tenderness, and full range of motion throughout the entire neck and back without any pain.  X-ray examination of the cervical spine demonstrated no evidence of fracture or degenerative changes.  There also were no soft tissue changes.  The x-ray impression of the cervical spine was unremarkable cervical spine.  

A medical statement was submitted to VA in August 2005 from T.R.E., JR, DC in support of the Veteran's claim.  Dr. T.R.E. stated that the Veteran presented to his office in April 2003.  At that time, his history was taken which included a 50 feet fall in December 1991 while in the Marine Corps.  X-rays showed a compressed disc with degenerative changes at C5-6 and C6-7.  Dr.T.R.E. stated that these findings would be consistent with the fall from 1991.  

The Veteran underwent a QTC examination for VA purposes in September 2006.  He related that he fell in a training accident in service in December 1991 and injured his right knee and fractured his left ankle.  During that time, he also claimed he injured his back.  He had pain, stiffness, and weakness in the low back.  He also related that the pain radiated to his neck.  There was no examination and no findings related to his neck.  

The Veteran underwent another QTC examination for VA purposes in November 2007.  He stated that he had been diagnosed with compressed disc with arthritis of the cervical spine, and that the problem had existed since 1992.  Cervical spine examination revealed evidence of radiating pain on movement of his bilateral shoulders with no evidence of muscle spasm.  There was tenderness to the bilateral lateral neck at approximately C4.  There was no ankylosis of the cervical spine.  The inspection of the spine showed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curvatures of the spine of decreased lordotic curve of the thoracic spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Cervical spine x-ray report showed joint narrowing and moderate spondylosis of C5-6.  

The diagnoses were compressed disc of the cervical spine and arthritis of the cervical spine.  The examiner opined that it was less likely as not that the Veteran's current cervical spine condition was caused by his inservice injury.  He stated there was no mention in his service record of neck pain or injury status post fall or any other mechanism.  There was only left ankle strain and pain noted.  

The Veteran testified at a videoconference hearing in February 2009.  He stated that he fell 50 feet during a training exercise.  At that time, he indicated that he hurt his ankles, neck, and back from the jarring fall.  He testified that he did not receive treatment for his neck at that time and his neck condition was something that progressed from his gait, from the way he walked and the wear of his disability.  He testified that he initially was treated medically for his neck in April 2003 by Dr. T.R.E. and it was found at that time that he had a compressed disc.  Dr. T.R.E. told him that this was consistent with the fall he sustained in service.  

Coweta Medical Group records showed that the Veteran was seen for a compressed disc of the cervical spine in June 2009.  

The Veteran underwent VA examination in September 2009.  He related his fall in service in 1991.  He stated that he had been having pain and stiffness in the neck and having problems with driving.  He indicated that sometimes his neck locks.  He also stated that he had a pinched nerve which went to his left arm.  He did not have any surgery done on his neck and he did not wear a brace.  Physical examination of the cervical spine revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  X-rays of the cervical spine showed mild loss of normal cervical lordosis.  Mild degenerative changes at C3-4 and C5 and C5 were noted.  Narrowing of C5-6 disc was placed.  No acute fractures were shown.  

The diagnosis was mild DJD of the cervical spine and narrowing of C5-6 disc space.  The examiner opined that cervical spine disability with minimal degenerative changes of the cervical spine was not caused by or the result of a fall in 1991 while in service.  The examiner stated there was no evidence of any neck injury or treatment for any neck condition while in service.  He added that the condition was more likely related to his occupation as a truck driver.  

VA outpatient treatment records were associated with the claims folder.  They indicated neck pain complaints in January 1994, with no treatment or findings related thereto.  In June 2008, he was seen in the VA emergency room with complaints of neck pain, with no evidence of trauma.  The muscle was tight with no obvious deformity.  X-rays disc space narrowing at C5-6 and spurring at C5.  

The Veteran underwent a SSA examination for disability evaluation in January 2010.  He complained of neck pain from a whiplash injury in 1981.  He had range of motion of the neck slightly reduced due to pain.  X-rays showed chronic degenerative changes at C5-C6 disc level.  The pertinent impression was degenerative arthritis of the cervical spine.  

The Veteran underwent a VA examination in December 2010.  A complete review of the claims folder, to include service treatment records, and a VA examination was performed.  Thereafter, and after a review of the aforementioned and the medical literature, the examiner opined that the Veteran's cervical spine disorder was less likely as not permanently aggravated or a result of any event and/or condition that occurred in service.  Such included the November 1991 fall described in the service treatment records, his inservice occupation as a truck driver, and all other incidents/conditions noted in the service treatment records.  He added that the cervical spine disorder was also not caused by and/or worsened by an already service-connected disability.  Instead, the examiner felt that it was at least as likely as not that the cervical spine disorder was result of the normal aging process and/or post service incidents.   The natural progression of cervical disc abnormalities were not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

The examiner supported his opinion by noting the following.  The service treatment records indicated that the Veteran had no objective ankle abnormalities 18 days post-injury, and that there was no entry suggested knee, hip, pelvic, or spinal injury.  He had other visits in service which were related to ankle pain with running.  In June 1992, medical history denied back/lower extremity problems.  A QTC examination report of November 2007 reported neck complaints since 1991, but the March 1993 medical history in service denied back pain.  An October 1994 VA examination report indicated "a little bit of stiffness" in the neck.  Intermittent minimal symptoms consistent with myalgia were noted.  At the February 2009 Board hearing, he reported initial neck care in April 2003 where he was told he had compressed disc/degenerative changes C5-C7 consistent with the 1991 fall.  It was noted that he worked as a DOT truck driver.  Left knee x-rays of November 2002 showed minimal arthritis.  

The examiner stated that the record shows that the Veteran landed on his feet at the November 1991 injury.  He opined that a rapid deceleration force, such as falling 50 feet and landing on the feet, could not affect the cervical spine without force transmission from the feet, up the lower extremities to the pelvis, then up the axial spine from the lumbar to the cervical spine.  The record did not describe significant trauma to the feet, ankles, knees, hips, pelvis, lumbar and/or thoracic spine.  The Veteran's return to running was inconsistent with significant trauma.  The cervical spine was not affected by gait abnormality absent significant lumbar/thoracic disease, as the force must be transmitted from the pelvis to the cervical spine.  The record reported the Veteran did not pass the DOT physical because of lower extremity conditions with no mention of the cervical spine conditions.  A May 2010 cervical spine MRI showed normal disc height at all levels.  The examiner therefore concluded that neither the 1991 fall, the gait abnormality from the lower extremity conditions, nor the inservice occupation as a truck driver resulted in the claimed cervical spine condition. 

The examiner concluded that the opinion of a relationship of the April 2003 cervical spine compressed disc/degenerative changes and the fall in 1991 was without merit and was based on mere speculation.  The May 2010 MRI did not show "compressed disc." The Veteran's 2008 letters were silent for neck allegations.  The 2010 lay statements submitted on behalf of the Veteran's claim were also silent of neck allegations.  A 2008 VA emergency room report described a normal examination with subjective muscle tenderness.  Finally, the medical literature clearly reported cervical disc abnormalities are common upon the general population.  The examiner cited numerous reports to this effect.  

As to entitlement to service connection for a cervical spine disorder on a direct basis, this claim must fail.  

At the outset, it is important to note, that the Veteran's service treatment records are devoid of findings, treatment, or diagnosis showing that the Veteran had any cervical spine problems in service.  Although the Veteran presently has a cervical spine disorder, there is nothing indicative of a cervical spine/neck problems in service other than the Veteran's statement and an August 2005 medical statement from Dr. T.R.E.  The service treatment records do show he sustained an injury to his left ankle from a fall in service and that this injury was in part, the reason he was discharged from service on disability.  The Board acknowledges that the Veteran did file a claim two months after service discharge for a cervical spine disorder.  However, and rather significantly, no cervical spine problems were found on examination.  X-rays of the cervical spine were unremarkable.  

The Board also recognizes that the Veteran's chiropractor, Dr. T.R.E., stated in August 2005 that x-rays at that time indicative of a compressed disc with degenerative changes at C5-6 and C6-7 were consistent with the fall the Veteran sustained in service in 1991.  However, this statement is assigned little probative value.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.")  First, the examiner gave a medical opinion with no reasoning or rationale for the opinion.  He did not indicate any evidence of review of the Veteran's service treatment records or any review of any other records that were indicative of treatment or diagnosis of cervical spine problems prior to his findings.  Such is not necessarily fatal in determining the adequacy of an opinion. Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, as indicated, Dr. T.R.E. provided rationale to support his opinion.  

Moreover, Dr. T.R.E. made his opinion based solely on the history provided to him by the Veteran.  It is true that the Board may not find a medical opinion to lack probative value merely because it relies on a history provided by the veteran.   However, it may find such an opinion to lack probative value where it relies on a history provided by the Veteran that lacks credibility.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005).  As noted, there is no evidence of the Veteran injuring his neck in service, that he sustained significant trauma from his in-service fall, or that a cervical spine disability was found when he was examined in 1994.  These are inconsistencies that the Veteran reported to Dr. T.R.E. and that serve to diminish the value of the opinion.  Conversely, the VA examiner's opinion that he knew that the Veteran was never treated in service for cervical spine complaints, he was found not to have any cervical spine disorder on VA examination immediately after service, and the examiner's x-ray findings related to the Veteran's cervical spine were the first noted in 11 years after service.  Further, given the thorough review of the claims file, consideration of the Veteran's lay statements, physical examination, and detailed analysis, the Board finds that the negative VA opinion outweighs Dr. T.R.E.'s opinion.

Therefore, although Shedden element number one showing that the Veteran has a present disability is established, Shedden element number two showing inservice injury or aggravation and Shedden element number 3 showing a causal relationship between the presently diagnosed cervical spine disorder and an inservice incurrence or aggravation have not been met.  Service connection for a cervical spine disorder on a direct basis is not warranted.  

The Veteran also maintains in the alternative, that his cervical spine disorder is warranted on a secondary basis.  He alleges that his cervical spine disorder is due to his low back, left ankle, and/or bilateral knees disabilities.  He maintains that his gait was affected and these service-connected disabilities placed wear on his cervical spine causing his cervical spine disorder.  

Based on the evidence of record, the claim for a cervical spine disorder, secondary to the Veteran's service-connected low back, left ankle, and/or bilateral knee disabilities, must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for a lumbar spine, left ankle, and bilateral knee disabilities.  

As to Wallin element (1), the Veteran presently suffers from a cervical spine disorder.  He has been diagnosed with a disc disability and DJD.  He has been treated on a consistent basis for the same.  

However, the Board finds that a preponderance of the evidence is against the findings that the Veteran's cervical spine disorder is related to a service-connected disability.  (Wallin element number three).  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The December 2010 VA examination provides such information.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and reviewed the record in its entirety.  After that, he provided a thoughtful opinion that explained in his determination that the Veteran's cervical spine condition was not caused by service, a service-connected disability, nor was it worsened by a service-connected disability.  The examiner indicated that the Veteran's cervical spine disorder was the result of the normal aging process and/or post service incidents.  He thoroughly explained that the fall the Veteran sustained in service could not have caused his neck complaints without there being significant trauma to the Veteran's ankles, knees, hips, pelvis, lumbar and/or thoracic spine.  The Board recognizes that the Veteran is currently in receipt of compensation for disabilities of the lumbar spine, right knee, left knee, and right heel.  However, all those problems developed post-service and were awarded on a secondary basis.  Moreover, the force would have to be transmitted from his pelvis to the cervical spine.  The Veteran has made no pelvic complaints since the injury in service or thereafter.  The examiner stated that the 2008 VA emergency room report was normal with subjective muscle tenderness and the 2010 MRI did not show compressed disc.  He also showed that the Veteran continued as a DOT truck driver post service and his inability to continue in the profession at that time was not indicative of any cervical spine complaints.  Nothing in the medical evidence shows any causation or worsening of the cervical spine as a result of his lumbar, left ankle, or bilateral knee disabilities.  The examiner presented substantial medical literature that was indicative of the examiner's findings that this was due to the aging process and that the Veteran's complaints are common in the general population.   

Under the circumstance of this case, the VA treatment records do not carry much probative value with respect to his current cervical spine condition.  These records, for the most part, showed ongoing treatment for the Veteran's cervical spine disorder.  This also the case with the June 2009 Coweta Medical Group records.  

The VA November 2007, September 2009 and the SSA January 2010 disability examinations also lacked in probative value.  The VA November 2007 examination only addressed direct service connection and the VA September 2009 examination report, also only addressed direct service connection and indicated that the Veteran's cervical spine condition was more likely related to his occupation as a truck driver.  These examinations lacked probative value as they did not address secondary service connection nor did the September 2009 examination report address his occupation as a truck driver in service and how that was or was not related.  The SSA disability examination was also of little probative value as it did nothing more than indicate that he had a present cervical spine condition.  There was no opinion as to the etiology/causation of the cervical spine disorder.  

Under these circumstances, the Board concludes that the VA December 2010 professional medical opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran has a cervical spine disorder that was caused or permanently aggravated by any service-connected disability.  Hayes v. Brown.   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced a cervical spine disorder after his service-connected disabilities started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 .  

In this case, however, the Veteran is not competent to provide testimony regarding whether or not he has a cervical spine disability and the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a degenerative joint disease of the cervical spine is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the Veteran has complained of stiffness in his neck, a knot in his neck, and other cervical spine complaints, he is not competent, to determine if these findings are a disability of the cervical spine and he is not able to determine the etiology of these complaints.  

Moreover, the Veteran's lay history of experiencing neck pain in service and since that time was fully considered in the December 2010 examination.  The Veteran's lay statement is also outweighed by the December 2010 VA professional opinion.  That examination included an examination of the Veteran, a review of the record, medical literature to substantiate the examiner's findings, and provided a rationale for the negative findings. See Nieves- Rodriguez v. Peake.  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Because the Veteran's cervical spine disorder was not found to be caused or permanently aggravated by his service-connected lumbar, left ankle, or bilateral knee disabilities, Wallin element 3 has not been satisfied, and the claim fails on this basis.  


(CONTINUED NEXT PAGE)


Increased Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, as in this case, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  


Left knee 

The Veteran asserts that his left knee disability is more severe than the current evaluation reflects.  

The Veteran's left knee disability has been documented with degenerative arthritis (see November 2002 x-ray).  Therefore, the left knee is evaluated under 38 C.F.R. § 4.71a, DC 5003 degenerative arthritis and limitation of flexion under DC 5260.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for the Knee under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

The Veteran underwent a VA examination in July 2005.  He related that his left knee popped like popcorn, cracked, and ached all the time.  The pain level was 
3-4/10.  He stated that the left knee was sometimes swollen.  There was no history of dislocation, or recurrent subluxation.  He also stated that there was no history of limitation of motion or functional impairment during flare-ups.  He had morning stiffness.  There was no history of weakness, instability, or dislocation.  He had no surgery done on the left knee and did not wear a brace.  He also did not use any walking aids like a cane, crutches, or walker.  He was employed as a truck driver and had difficulty going up and down in a truck.  

Physical examination of the left knee showed it was stable.  There was no swelling, effusion, or edema.  There was no instability or weakness.  There was mild tenderness present on the medial side of the upper end of the left tibia.  There was crepitus during repetitive movement of the left knee.  Range of motion of the left knee was flexion of 0 to 130 degrees; and extension of 0 degrees.  There was no incoordination or tenderness.  There was no limitation of motion of the left knee because of pain, weakness, fatigue, or repetitive use.  There was no instability of the left knee shown.  X-rays of the left knee reported a negative examination.  The diagnosis was painful left knee with normal examination and normal x-ray findings.  

The Veteran underwent a QTC examination for VA purposes  in September 2006.  Examination of the left knee revealed no scarring.  Left knee range of motion revealed flexion of 140 degrees and extension of 0 degree.  The left medial and lateral collateral stability, A and P cruciate stability, and medial and lateral meniscus test were all within normal limits.  The neurological examination of the lower extremities showed left knee and ankle reflex to be 1+.  There was no peripheral nerve involvement.  

The Veteran testified at a videoconference hearing in February 2009.  He related that he had problems with instability of his left knee.  He also testified that he had a lot of aching in the joint and mild swelling.  He did not notice any redness in the left knee.  

The Veteran underwent a VA examination in September 2009.  At the time of the examination of the left knee, it was noted that he complained of pain, instability, and grinding of the left knee.  He walked with a cane, did not wear a brace, took pain medication for pain, and went to physical therapy through the VA.  He had a slight limp on the left side.  Left knee motion revealed flexion of 110 degrees, accomplished to 130 degrees with pain; and extension of 0 degree. There was no additional limitation with repetitive motion and no ankylosis.  X-rays of the left knee showed small spurs of the tibial spines and patella.  The diagnosis was left knee condition due to or as a result of left ankle condition.   

In March and April 2010, lay statements from family and friends regarding the Veteran's ongoing pain of his knees, legs, and ankles were submitted.  These letters indicate their knowledge of the Veteran's complaints of pain related to his service-connected knees, ankle, and feet.  

The Veteran underwent a VA examination in March 2012.  The Veteran complained of left knee pain, swelling, weakness, and difficulty walking up or down stairs.  He stated that he had never had surgery performed on his left knee.  He indicated he wore a brace on his knee and used a cane.  Range of motion of the left knee was flexion of 135 degrees, 120 degrees where objective evidence of painful motion begins; and extension of 0 degree. There was no objective evidence of painful extension.  Repetitive motion of the left knee was 135 degrees of flexion and 0 degree of extension.  There was no functional loss or impairment of the left knee.  There was normal muscle strength and no evidence of any instability.  There was no meniscal conditions.  X-ray examination showed minimal DJD, otherwise negative left knee joint.  

The Veteran's left knee disability is primarily rated under DC 5003/5260 for degenerative arthritis and limitation of flexion.  

A review of the record shows that the Veteran's flexion has been limited by pain.  The most severe flexion of the left knee during this period has been to no less than 110 degrees with pain.  This warrants no more than the presently rated 10 percent.  Flexion limited to 45 degrees, necessary to warrant a 20 percent rating, has not been shown.  

Under DC 5261, a separate rating is warranted for extension limited to 10 degrees.  However, throughout the appeals period, extension has been full in the left knee, at 0 degree.  Therefore, a separate compensable rating for extension is not warranted at any time for the left knee.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has held  that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.  Here, as noted, even with his complaints of pain, the Veteran had no loss of extension.  The examiners also specifically indicated that there was no additional loss of motion or functional loss of flexion, despite the complaints of pain.  Evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, antalgic gait, and stiffness.

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Instability of the left knee has not been evident at any time during this appeal.  Therefore, the Veteran does not warrant a separate compensable rating under DC 5257.  The Board has also considered whether a separate 10 percent rating may be assigned under DC 5259 for symptomatic removal of semilunar cartilage.  There has been no evidence of symptomatic removal of the cartilage, and therefore, a separate 10 percent rating under DC 5259 is not warranted.  

The Board has considered the applicability of other potential diagnostic codes for the left knee that provides for higher ratings.  However, as the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, and impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5262, or 5263, respectively.  

Left ankle

By rating decision of December 1994, service connection for chronic left ankle sprain with DJD was granted.  A 10 percent rating was awarded, effective August 1, 1994.  By rating decision of September 2008, a temporary total rating was assigned for chronic left ankle sprain with DJD effective July 2008 based on surgical or other treatment necessitating convalescence.  A November 2008 rating decision extended the temporary total rating for chronic left ankle sprain with DJD to December 1, 2008.  An evaluation of 10 percent was assigned effective December 1, 2008.  By rating decision of November 2008, a the 10 percent rating for chronic left ankle sprain with DJD was increased to 20 percent, effective November 1, 2008.  

The Veteran asserts that his left ankle disability is more severe than the current evaluation reflects.  

The Veteran's left ankle disability is evaluated under 38 C.F.R. § 4.71a, DC 5271.  Prior to December 1, 2008, the Veteran's left ankle was evaluated as 10 percent disabling.  Since December 1, 2008, his left ankle sprain with DJD has been evaluated as 20 percent disabling.  

DC 5271, limitation of ankle motion warrants a 10 percent rating for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  

DC 5271 provides a maximum benefit of 20 percent.  That code section cannot serve as a basis for an increased rating since December 1, 2008.  Indeed, even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable).  

Notwithstanding the above, the Board has also considered Diagnostic Code 5270, which may provide a basis for higher evaluations for the ankle.  Under 38 C.F.R. § 4.71a, a disability rating in excess of 20 percent will be warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, (30 percent disabling under Diagnostic Code 5270); or ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity (40 percent disabling under Diagnostic Code 5270).  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  

The Board notes that words such as 'moderate' and 'marked' are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.  

The Board notes that normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran underwent a QTC examination for VA purposes in February 2007.  He complained of swelling and pain in the left ankle.  Range of motion testing showed dorsiflexion of 15 degrees and plantar flexion of 25 degrees.  Pain was noted at 15 degrees and 25 degrees respectively.  After repetitive use, there was limitation in the ranges of motion due to pain and weakness with pain as major functional impact, but not fatigue, lack of endurance, or incoordination.  There was no additional limitation motion.  

The Veteran underwent a VA examination in July 2007.  He complained of pain of the left ankle, with no history of limitation of motion or functional impairment during flare-ups.  Physical examination showed no swelling, edema, or effusion.  There was mild tenderness on the medial side of the left foot below the medial malleolus.  There was no abnormal movement or guarding of movement noted.  There was no redness or heat.  The left ankle was stable.  Range of motion of the left ankle showed plantar flexion of 45 degrees, and dorsiflexion of 12 degrees.  Inversion, eversion, and rotation were normal.  There was no limitation of movement of the left ankle because of pain, weakness, fatigue, or repetitive use.  The diagnosis was mild osteoarthritis of the left ankle with zero to mild functional loss due to pain.  

The Veteran underwent a VA examination in October 2008.  Reference was made to a fusion of the left tibotalar joint with screws done in July 2008.  He was given a cam walker (brace) to the left ankle and advised to full weight bear after 2 weeks. The Veteran related that he did not need assistive devices for walking, but he was unable to stand for more than a few minutes and unable to walk further than a few yards.  He noted the ankle would swell by the end of the day.  Examination of the left ankle showed the left ankle and leg were swollen as compared to the right.  There was no weakness or instability.  There was mild tenderness on both sides of the ankle at the scars.  There was no left ankle instability or tendon abnormality.  His ability to exercise and participate in sports was affected severely by his left ankle.  He had moderate impairment as to recreational activities.  Shopping, traveling, feeding, bathing, dressing, toileting, and grooming were not affected.  

Parenthetically, the Board notes that the findings of the October 2008 carry little probative value.  The Veteran was convalescing at the time of the examination.  Such is contemplated by the fact that he was in receipt of a temporary total schedular rating from July 2008 to December 2008.

The Veteran testified at a videoconference hearing in February 2009.  He testified that he had left ankle fusion in July 2008.  He stated he had since lost his job because he was unable to pass the DOT physical examination.  He was still able to walk but used a cane for short distances.  He was unable to walk more than a block on level ground.  He also testified that he was unable to walk stairs, run, or coach anymore.  He used a scooter for longer distances and he was still able to drive an automatic transmission car.  

In January 2010, the Veteran underwent an examination for SSA for disability evaluation.  He related he had a left ankle fusion and that he had a slight limp due to pain in the left ankle.  He walked slowly with the use of a cane but was able to walk without it.  His speed was slow, but stable.  Heel and toe walking were difficult and he had a difficult time getting on the examination table due to pain.  He had 5/5 plantar flexion and dorsiflexion strength.  Range of motion was decreased in the left ankle with 5 degrees of plantar flexion and 5 degrees of dorsiflexion.  X-ray findings of the left ankle showed chronic postsurgical and posttraumatic changes.  

The Veteran underwent a VA examination in March 2012.  He complained that he had arthrodosis of the left ankle and still had popping and tenderness of the area.  He had difficulty walking and sleeping because of aching pain.  He did not wear a brace and he walked with a cane because of ankle and knee problems.  At the time of the examination, the Veteran stated he had been working as semi truck driver for a construction company.  Physical examination showed muscle strength of 5/5 at ankle plantar flexion and dorsiflexion.  There was localized tenderness to palpation of the left ankle joint.  There was no laxity or ankylosis of the left ankle.  There were linear scars of the lateral side of the distal leg and medial side of the distal leg.  All screws were palpable at the malleoli, otherwise, there were no abnormal findings noted.  There was no swelling, edema, or effusion.  There was no weakness or instability.  There was no pain during the movements but the range of motion was limited.  Range of motion was plantar flexion of 10 degrees, and dorsiflexion of 5 degrees, with no pain or additional limitation of motion on repetitive motion.  X-rays showed a comminuted non-united fracture of the distal diaphysis of the left fibula.  

Prior to December 1, 2008, which is actually July 2008 because the temporary total rating that was assigned, the Veteran's left ankle sprain was productive of no more than moderate limitation of motion.  The motion of the Veteran's left ankle was limited at most to 12 degrees of dorsiflexion and 25 degrees of plantar flexion.  The left ankle was stable, but there was pain which limited his ability to walk distances.  The Board has considered the range of motion findings above, and in conjunction with the other evidence of record, finds that "marked" limitation of motion has not been demonstrated at any time prior to December 1, 2008.  

It is true that the February 2007 QTC examination described the Veteran's left ankle disability as resulting in major functional impairment.  Such was reflected in the limited range of motion demonstrated by the Veteran on examination.  However, equal attention is given to the finding that the pain and weakness experienced by the Veteran did not result in any additional loss of range of motion.  Reference is also made to the July 2007 examination report (only 5 months later) wherein the Veteran denied any history of functional impairment and was again noted to have no additional loss of motion (function) due to pain.  Put another way, the Veteran's complaints of pain do not result in a higher rating without there being some actual evidence of additional loss of function or motion.  See Mitchell.

Since December 1, 2008, after the Veteran's left ankle fusion, his limitation of motion was determined to be "marked" and was rated as 20 percent disabling.  As previously stated, DC 5271 provides a maximum benefit of 20 percent.  That code section cannot serve as a basis for an increased rating since December 1, 2008.  However, the Board has also considered DC 5270, which may provide a basis for higher evaluations for the ankle.  In order to warrant an increased rating under DC 5270, there must be evidence of ankylosis.  At no time during the appeals period has there been evidence of ankylosis of the left ankle.  Therefore, an increased rating is not warranted under DC 52670.  

The Board has considered the applicability of other potential diagnostic codes for the left ankle disability that provides for higher ratings.  Consideration has been given to impairment of the tibia and fibula (DC 5262) with marked knee and disability, which would warrant a 30 percent rating.  However, there is only a nonunited fracture of left fibula and there is no indication that the tibia is involved.  Therefore, an increased rating is not warranted under DC 5262.  

Other Considerations

The Board has considered the Veteran's statements that his left knee and left ankle disabilities are worse.  He asserted, in essence, that he warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's left knee and left ankle disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's left knee and left ankle disabilities are evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's left knee and left ankle disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why a higher rating was not warranted for left knee and left ankle disabilities and why the left ankle disability was only warranted an increase for part of the appellate period.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee and left ankle disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for any of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service connected for depression with anxiety, rated 30 percent disabling; chronic left ankle sprain with DJD, rated as 20 percent disabling; left knee disability associated with chronic left ankle sprain with DJD, rated as 10 percent disabling; right knee strain associated with chronic left ankle sprain with DJD, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; degenerative changes, lumbar spine, associated with chronic left ankle sprain with DJD, rated as 10 percent disabling; right heel strain, associated with chronic left ankle sprain with DJD, rated as 10 percent disabling; bilateral sensorineural hearing loss, rated as noncompensable, and hemorrhoids, rated as noncompensable.  The combined evaluation for compensation is 70 percent.  

It is important to note that there have been changes in the Veteran's ratings during the pendency of the claim.  However, at all times, the Veteran's combined evaluation was 70 percent or higher.  Also, although there is no disability that is singularly rated as 40 percent, a number of the Veteran's disabilities are from a common etiology as they are associated with his chronic left ankle sprain with DJD.  Therefore, throughout this appeal, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In the Veteran's June 2008 Application for Increased Compensation Based On Unemployability (VA Form 21-8940), the Veteran indicated that all if his service-connected disabilities prevented him from securing of following any substantially gainful employment.  He related at that time that he became too disabled to work in January 2008.  His occupation that year was as a truck driver.  He also indicated that his highest education completed was completion of high school, and he had no other type of education or training.  It is important to note, that the Veteran also indicated that he had only missed 1 week of work when he stopped working, due to illness.  

During this appellate period, there have been changes in the level of his service-connected disabilities.  The Veteran's lumbar spine disability was reduced from 40 percent to 10 percent, his hemorrhoid disability was reduced from 10 percent to noncompensable, his right heel strain disability was reduced from 20 percent to 10 percent, his chronic left ankle sprain with DJD was increased from 10 percent to 20 percent, and he was granted service connection for depression which was rated 30 percent.  

The Veteran also applied for Social Security disability benefits during this period and was found not to be disabled for social security purposes.  While the Veteran was not granted social security benefits, the Social Security Administration  determination within the meaning of its applicable law, will present findings that are relevant but not necessarily binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).  However, in addition to an examination performed for Social Security purposes, the medical records used to make the determination that he was not disabled were primarily the Veteran's VA medical records.  

In addition to the improvement of many of his disabilities, it is significant to note that the Veteran indicated at his videoconference hearing in February 2009, that he used a scooter for ambulation and that he lost his job because he was unable to pass the DOT physical to continue to work as a truck driver.  He also testified that he was only able to drive an automatic transmission vehicle because of his service-connected disabilities.  However, during a March 2012 VA examination, he indicated that he was working as a semi truck driver for a construction company.  It would appear that if he was limited in his driving, he is no longer, as he is working and driving a semi truck.  A March 2012 examination report also indicated that the Veteran's service-connected disabilities, to include his most recent depression, do not prevent him from securing and maintaining substantially gainful employment.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected disabilities, and whether these service connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  

Finally, as noted, the Veteran initially claimed that he was unemployable and mostly unable to work because he could not pass the DOT physical.  He could not sit or stand for periods of time, and moreover, he could not drive a manual transmission any longer because of his left ankle disability.  Although the Veteran did not indicate any other jobs he had sought other than as a truck driver, it is significant that he now reports that he is working as a semi truck driver.  Further, while the Veteran may have been unemployed at some point during the appeal period, that does not make him unemployable.  There is very little, if any, evidence to support this notion.  Rather, the evidence shows that his service-connected disabilities have improved, especially his lumbar spine disability, improved during the course of the appeal.  He is also shown to have a high school education with no indication that his education or work experience would prevent him from securing employment.  Indeed, his change of argument that he was limited from performing his previous employment as a truck driver, and his most recent report that he is in fact, working in this field, weighs against his credibility.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  










(CONTINUED NEXT PAGE)

ORDER

Service connection for a cervical spine disorder, to include as secondary to service-connected low back, left ankle, and/or bilateral knee disabilities is denied.  

An increased rating for left knee disability, is denied 

An increased rating for left ankle disability, prior to December 1, 2008, is denied.  

An increased rating for left ankle disability since December 1, 2008, is denied.  

Entitlement to a TDIU is denied.   




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


